Citation Nr: 0904311	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 4, 1996, 
for the grant of service connection for Meniere's syndrome.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from February 1978 to 
May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                    

By an October 2000 decision, the Board concluded that an 
effective date prior to June 4, 1996, for the grant of 
service connection for Meniere's syndrome was not warranted.  
The Veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims (Court), nor did he file 
a motion for reconsideration under 38 U.S.C.A. § 7103 or 
revision for clear and unmistakable error under 38 U.S.C.A. § 
7111.  Thus, the October 2000 Board decision is final.  38 
U.S.C.A. § 7104.  

The Board notes that in the September 2004 rating action, 
which is the subject of this appeal, the RO identified the 
claim on appeal as entitlement to an effective date earlier 
than June 4, 1996, for the grant of service connection for 
Meniere's syndrome based on "new and material evidence' but 
denied the claim on the merits.  Given the nature of the 
claim, the Board with also adjudicate this appeal on a de 
novo basis.      

The Veteran is currently in receipt of a 100 percent 
disability rating for his service-connected Meniere's 
syndrome, effective from February 28, 2001.   


FINDINGS OF FACT

1.  In a memorandum from the VA Records Processing Center in 
St. Louis, Missouri, dated in September 1985, it was noted 
that the Veteran's claims folder was missing and that his 
folder had been rebuilt.  

2.  An October 1982 RO decision denied service connection for 
dizzy spells; the veteran did not appeal that decision.

3.  In December 1991, the Veteran filed to "reopen" his 
claim for service connection for recurrent syncope.  

4.  By a December 1992 rating action, the RO denied the 
Veteran's claim for service connection for recurrent syncope; 
the RO noted that the Veteran's original claims file had been 
lost.  The Veteran did not appeal the decision.     

5.  On June 4, 1996, the Veteran sought to reopen his claim 
for service connection for recurrent syncope.   

6.  In a February 1997 rating action, the RO concluded that 
new and material evidence had been presented, reopened the 
claim, and granted service connection for benign positional 
vertigo; the RO assigned a 10 percent disability rating, 
effective from June 4, 1996; the Veteran disagreed with the 
effective date assigned for the grant of service connection 
and filed a timely appeal.  

7.  By a May 1999 rating action, the RO recharacterized the 
Veteran's service-connected benign positional vertigo as 
Meniere's syndrome and assigned a 30 percent disability 
rating, effective from June 4, 1996.  

8.  In an October 2000 decision, the Board concluded that an 
effective date prior to June 4, 1996, for the grant of 
service connection for Meniere's syndrome was not warranted.  

9.  By an April 2003 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
Meniere's syndrome from 30 percent to 100 percent disabling, 
effective from February 28, 2001.  

10.  In June 2004, the Veteran requested that his claim for 
an effective date earlier than June 4, 1996, for the grant of 
service connection for Meniere's syndrome, be re-opened; at 
that time, he submitted a copy of an October 1982 decision 
letter in which the RO denied the Veteran's claim for service 
connection for dizzy spells; the Veteran did not appeal the 
October 1982 decision.  


CONCLUSIONS OF LAW

1.  The October 1982 decision in which the RO denied service 
connection for dizzy spells is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The December 1992 rating action in which the RO denied 
service connection for recurrent syncope is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.1103 (2008). 

3.  The criteria for entitlement to an effective date prior 
to June 4, 1996, for the grant of service connection for 
Meniere's syndrome have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.



Duty to Notify

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
and July 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March and July 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, VCAA notice pertaining to the Veteran's earlier 
effective date claim was not issued prior to the RO's 
September 2004 rating decision.  In addition, with respect to 
the Dingess, supra, requirements, the Veteran was provided 
with notice of the laws and regulations governing ratings and 
effective dates in the March 2006 letter, but such notice was 
also post-decisional.  See Pelegrini, supra.  As to this 
timing deficiency, the Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error. VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely VCAA and Dingess notice is 
rebutted because the preponderance of the evidence is against 
the claim for an effective date earlier than June 4, 1996, 
for the grant of service connection for Meniere's syndrome, 
and, as a result, any question as to the appropriate 
effective date to be assigned is moot.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  The Board finds that all 
necessary assistance has been provided to the Veteran.  The 
Board recognizes that the Veteran's claims file is a rebuilt 
file.  Nevertheless, there is no indication of any additional 
relevant evidence that has not been obtained, and it is not 
contended otherwise.  As the veteran is seeking an effective 
date for a grant of service connection prior to June 4, 1996, 
it is medical evidence dated prior to that date that is 
relevant.  Obtaining an examination or medical opinion in 
this case, which turns on a legal question, would be 
inappropriate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c )(4).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records include a Medical 
Board report, dated in October 1981.  In the report, the 
Medical Board stated that the approximately one and a half 
years ago, the Veteran began to experience episodes of light-
headedness, associated at times with tinnitus and scotomata.  
There had also been several episodes of losses of 
consciousness.  There was a history of several episodes of 
syncope prior to entry into the military.  There had been no 
history of seizure, incontinence, or injury associated with 
those episodes.  The Medical Board diagnosed the Veteran with 
recurrent syncope and concluded that his syncope existed 
prior to his entrance into the military and was not 
aggravated by service.  It was the Medical Board's 
determination that the Veteran was unfit for further service 
and that he be discharged.  In a rebuttal statement from the 
Veteran, dated in November 1981, the Veteran denied 
experiencing any light-headedness or loss of consciousness 
prior to his entrance into the military.  He was subsequently 
discharged in May 1982.   

In a memorandum from the VA Records Processing Center in St. 
Louis, dated in September 1985, it was noted that the 
Veteran's claims folder was missing and that his folder had 
been rebuilt.  

In December 1991, the Veteran filed an application to reopen 
his claim for service connection for recurrent syncope.  

In a March 1992 response form, the National Personnel Records 
Center reported that no service treatment records were 
available for the Veteran because they had been furnished to 
the New Orleans RO in July 1982.  

In April 1992, the Veteran submitted a copy of a letter from 
the New Orleans RO in which the RO reported that he had a 
five point preference; the letter was dated in August 1983.        

By a December 1992 rating action, the RO denied the Veteran's 
claim for service connection for recurrent syncope on the 
basis that the condition pre-existed service and was not 
aggravated therein.  The RO noted that the Veteran's original 
claims file had been lost.  The Veteran was notified of the 
decision and of his appellate rights, but he did not appeal.     

On June 4, 1996, the Veteran sought to reopen his claim for 
service connection for recurrent syncope.   

In December 1996, the Veteran underwent a VA examination.  At 
that time, he stated that he continued to have vertigo.  
Following the physical examination, the examiner diagnosed 
the Veteran with benign positional vertigo.   

In a February 1997 rating action, the RO determined that new 
and material evidence had been presented to reopen the 
Veteran's claim for syncope.  The RO based its decision on 
private medical records submitted by the Veteran which showed 
that he did not have syncope or dizziness prior to entry into 
the military.  Thus, the RO reopened the Veteran's claim and 
reported that it was no longer established by the record that 
the Veteran had syncope and/or dizziness prior to his 
entrance into the military.  Accordingly, the RO granted 
service connection for benign positional vertigo on a direct 
basis and assigned a 10 percent disability rating, effective 
from June 4, 1996.  The Veteran subsequently disagreed with 
the effective date assigned for the grant of service 
connection and filed a timely appeal.  

By a May 1999 rating action, the RO recharacterized the 
Veteran's service-connected benign positional vertigo as 
Meniere's syndrome and assigned a 30 percent disability 
rating, effective from June 4, 1996.  

In an October 2000 decision, the Board concluded that an 
effective date prior to June 4, 1996, for the grant of 
service connection for Meniere's syndrome was not warranted.  

By an April 2003 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
Meniere's syndrome from 30 percent to 100 percent disabling, 
effective from February 28, 2001.  

In June 2004, the Veteran filed his current claim for an 
effective date prior to June 4, 1996, for the grant of 
service connection for Meniere's syndrome.  At that time, he 
submitted a copy of an October 1982 decision letter in which 
the RO denied his claim for service connection for dizzy 
spells.  



III. Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.   

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).


IV.  Analysis

In this case, the Veteran contends that the award of service 
connection for his Meniere's syndrome should be made 
effective the day following his date of separation from 
service, as he filed his claim for service connection within 
one year following his release from active duty.  In support 
of his claim, and in recognition of the fact that his 
original claims folder is missing, the veteran has submitted 
a copy of an October 1982 decision letter in which the RO 
denied his claim for service connection for dizzy spells.  
The Veteran maintains that the October 1982 decision letter 
shows that he filed a claim for service connection for dizzy 
spells within one year of his discharge in May 1982.  

At the time of the October 2000 Board decision, the evidence 
of record did not include a copy of the October 1982 decision 
letter.  In the October 2000 decision, the Board stated that 
"a conclusion that the Veteran filed a claim seeking to 
establish service connection for what is now identified as 
Meniere's syndrome in 1982 would be based purely on 
conjecture and speculation."  However, now that the evidence 
of record includes a copy of the October 1982 decision letter 
in which the RO denied service connection for dizzy spells, 
it is clear to the Board that the Veteran did in fact file a 
claim for service connection for dizzy spells, now 
characterized as Meniere's syndrome, within one year of his 
separation from the military.  Nevertheless, there is no 
question that the veteran received notice of the October 1982 
decision as he has produced such notice and there is no 
evidence of record which shows that the Veteran subsequently 
filed a timely appeal.  In addition, the Veteran does not 
allege that he appealed the October 1982 decision. Therefore, 
the October 1982 decision is final.  38 C.F.R. § 3.104.

The evidence of record shows that in December 1991, the 
Veteran filed an application to reopen his claim for service 
connection for recurrent syncope.  By a December 1992 rating 
action, the RO denied the Veteran's claim for service 
connection for recurrent syncope.  The Veteran was notified 
of the decision and of his appellate rights, but he did not 
appeal.  Therefore, the December 1991 rating decision is 
final and binding on this matter.  Under governing law, the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  A claimant 
may not receive an effective date earlier than the date of 
his application to reopen his claim.  Smith v. West, 11 Vet. 
App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 
456 (1993) (effective date for reopened claim cannot be the 
date of the original claim).

As noted above, the Veteran's claim to reopen was received on 
June 4, 1996, and that is the date as of which the RO has 
granted service connection for Meniere's syndrome.  Thus, the 
assigned effective date of June 4, 1996, is the date of 
receipt of the Veteran's reopened claim.  There is no 
indication in the file, or any allegation from the Veteran, 
that any formal or informal claim was filed between the 
Board's denial in December 1991 and the reopened claim in 
June 1996.  Therefore, pursuant to 38 C.F.R. § 3.400, he is 
not entitled to an effective date any earlier than June 4, 
1996, for the grant of service connection for Meniere's 
syndrome.  

The December 1992 RO decision that denied the Veteran's claim 
for service connection for recurrent syncope (later diagnosed 
as Meniere's syndrome) is final absent a showing of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105.  There has been 
no allegation of CUE in the October 1982 or December 1992 RO 
decision and the record does not raise such a claim.  The 
pertinent question is whether a claim for service connection 
for Meniere's syndrome was received by VA after the final 
December 1992 rating action, and before June 4, 1996.  The 
evidence of record is negative for any evidence showing that 
the Veteran filed a claim for service connection for 
Meniere's syndrome during the aforementioned time period.  

The only correspondence during the aforementioned time period 
is a statement from the Veteran, dated in May 1996, in which 
he requested a copy of his entire VA file.  The Board 
recognizes the Veteran's contention that because he filed a 
claim for service connection for dizziness (now characterized 
as Meniere's syndrome) within one year of his separation, the 
award of service connection for his Meniere's syndrome should 
be made effective the day following his date of separation 
from service.  The Veteran did, in fact, file a claim for 
service connection for dizziness within one year of his 
discharge.  However, as previously stated, after the RO 
denied the Veteran's claim in an October 1982 decision 
letter, the Veteran did not file an appeal.  Thus, the 
October 1982 decision became final.  In addition, after the 
RO once again denied his claim for service connection for 
recurrent syncope by a December 1992 rating action, the 
Veteran did not file a notice of disagreement and the 
December 1992 rating action became final.  Under governing 
law, the effective date for a grant of service connection on 
the basis of receipt of new and material evidence following a 
final disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  [Emphasis 
added.]  Therefore, the earliest effective date allowed under 
the provisions of 38 C.F.R. § 3.400 for the award of service 
connection for Meniere's syndrome is the date the Veteran's 
claim to reopen this issue was received by VA, that is, June 
4, 1996.  Accordingly, the Board finds that entitlement to an 
effective date earlier than June 4, 1996, for the grant of 
service connection for Meniere's syndrome is not warranted.   

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  In view of the foregoing, the Board finds 
that entitlement to an effective date earlier than June 4, 
1996, for the grant of service connection for Meniere's 
syndrome is not warranted as a matter of law.


ORDER

Entitlement to an effective date earlier than June 4, 1996, 
for the grant of service connection for Meniere's syndrome is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


